Citation Nr: 0105973	
Decision Date: 02/28/01    Archive Date: 03/02/01

DOCKET NO.  99-08 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for residuals of a fracture of the right foot with arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Associate Counsel

INTRODUCTION

The veteran had active military service from October 1987 to 
April 1998.  His claim comes before the Board of Veterans' 
Appeals (Board) on appeal from a December 1998 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio.


FINDING OF FACT

The veteran's disability due to residuals of a fracture of 
the right foot with arthritis is characterized by stiffness 
in the midfoot, X-ray evidence of a broken staple in the 
second and third metatarsal area, and subjective complaints 
of occasional pain, constant numbness, and swelling.  There 
is no clinical evidence of any plantar fascia tenderness, 
hammering or clawing of the toes, abnormalities of the tibial 
or Achilles tendon, or limitation in range of motion of the 
right ankle.  He walks with a normal gait and is able to 
raise over his toes onto his heels.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 10 
percent for residuals of a fracture of the right foot with 
arthritis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991 & Supp. 2000); 38 C.F.R. §§ 4.1-4.14, 4.40-4.45, 4.59, 
4.71a, Diagnostic Codes 5010, 5284 (2000); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends, in substance, that the initially 
assigned noncompensable evaluation for his residuals of a 
fracture of the right foot with arthritis does not adequately 
reflect the severity of that disability.  In such cases, the 
VA has a duty to assist the veteran in developing facts which 
are pertinent to those claims.  See generally, Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  

In the present case, the Board finds that all relevant facts 
have been properly developed, and that all relevant evidence 
necessary for an equitable resolution of the issue on appeal 
has been identified and obtained by the RO.  The evidence 
includes the veteran's service medical records, reports of VA 
rating examinations, and personal statements and testimony 
made by the veteran in support of his claim.  The Board is 
not aware of any additional relevant evidence which is 
available in connection with this appeal.  Therefore, no 
further assistance to the veteran regarding the development 
of evidence is required.  See Veterans Claims Assistance Act 
of 2000.

The veteran's service medical records show that he fractured 
his right foot in September 1993 and underwent a mid-foot 
fusion with bone grafting of the proximal tibia and placement 
of staples.  He was separated from service in April 1998 and 
awarded severance pay due to this injury.  A December 1998 
rating decision granted service connection for residuals of a 
fracture of the right foot with arthritis.  The RO assigned a 
10 percent disability evaluation effective as of April 1998.  
The veteran responded by filing a notice of disagreement with 
respect to the 10 percent evaluation, and this appeal ensued. 

As this is a claim of disagreement with the initial rating 
assigned following a grant of service connection, separate 
ratings may be assigned for separate periods of time based on 
the facts found, a practice known as "staging."  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  As such, VA must 
attempt to obtain all such medical evidence as is necessary 
to evaluate the severity of the veteran's disabilities from 
the effective date of service connection to the present.  
Fenderson, 12 Vet. App. at 125-127; see also 38 C.F.R. § 4.2 
(ratings to be assigned "in the light of the whole recorded 
history.")  The Board is satisfied that all relevant facts 
have been properly developed and that no further assistance 
to the veteran is required.

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree 
of disability will be resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.  Essentially, when the evidence is in 
relative equipoise, the veteran is accorded the benefit of 
the doubt.  See 38 U.S.C.A. § 5107(b); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475; § 4, 114 Stat. 
2096, ___ (2000) (to be codified as amended at 38 U.S.C. 
§ 5107); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990). 

The RO has evaluated the veteran's right foot disability as 
10 percent disabling under 38 C.F.R. § 4.71a, Diagnostic 
Codes 5010 and 5284.  Under Diagnostic Code 5010, arthritis 
due to trauma and substantiated by X-ray findings is rated as 
degenerative arthritis under Diagnostic Code 5003.  Under 
this code section, degenerative arthritis is rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
The diagnostic codes for foot disabilities, Diagnostic Codes 
5276 through 5284, do not include a diagnostic code 
specifically for limitation of motion of the foot or toes.  
Under Diagnostic Code 5003, when limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion.  For the purpose of 
rating disability from arthritis, multiple involvement of the 
interphalangeal, metatarsal and tarsal joints of the lower 
extremities are considered groups of minor joints, ratable on 
a parity with major joints.  38 C.F.R. § 4.45(f).

Under Diagnostic Code 5284, a moderate foot injury warrants a 
10 percent evaluation, a moderately severe foot injury 
warrants a 20 percent evaluation, and a severe foot injury 
warrants a 30 percent evaluation.  An evaluation in excess of 
30 percent is not provided under this diagnostic code.  
38 C.F.R. § 4.71a, Diagnostic Code 5284.  Words such as 
"moderate", "moderately severe", and "severe" are not defined 
in the Rating Schedule.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence to the 
end that its decisions are "equitable and just."  38 C.F.R. § 
4.6. 

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which functional loss due to pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R.      §§ 4.40, 4.45, 
4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).

In assigning a 10 percent disability evaluation, the RO 
considered service medical records as well as an August 1998 
VA examination report.  Service medical records reveal that 
the veteran injured his right foot in September 1993 while 
playing football.  He was initially treated with a splint and 
crutches, but returned to the Emergency Room with continued 
complaints of pain.  No specific fracture was initially seen 
on X-ray examination.  A bone scan was obtained in November 
1993 which revealed a Lisfranc fracture dislocation.  An MRI 
of the mid foot confirmed an old fracture at the base of the 
second and third joints.  In August 1994, the veteran 
underwent a mid-foot fusion with placement of staples.   The 
diagnoses were (1) Lisfranc fracture, mid right foot; and (2) 
status post fusion of Lisfranc joints, right foot, secondary 
to traumatic arthritis.  By October 1994, it was noted that 
the veteran began full weight bearing and would soon progress 
to more aggressive activities.  

A July 1997 service medical record noted that he was seen for 
complaints of decreased sensation in the lateral aspect of 
the right leg and foot.  The provisional diagnosis was 
hypoesthesia of the right leg and foot.  Objectively, there 
was decreased sensation from the right patella to the base of 
the foot.  Deep tendon reflexes were 2+ and equal.  There was 
full range of motion and no gait abnormalities.  In September 
1997, he reported continued aching pain despite arch supports 
and conservative care.  Physical examination showed no edema, 
erythema or crepitus.  Neurological vital signs were intact 
except for lack of sensation along the lateral anterior of 
the lower right leg.  The assessment was status post Lisfranc 
fusion.  Electromyography (EMG) testing performed at that 
time was normal.  In March 1998, just one month prior to his 
separation from service, the veteran was seen in Podiatry for 
pain in the second and third metatarsal area.  X-rays 
revealed a broken staple in that area.  Objectively, there 
was no erythema and minimal edema over the mid-portion of the 
right foot.  No neurological findings were reported.  The 
assessment was "broken staple midfoot."  As a result, the 
veteran was placed on light duty and scheduled for follow-up 
evaluation for possible staple removal.  To date, however, it 
does not appear that the staple has been removed. 

In connection with this claim, the veteran was afforded a VA 
examination in August 1998.  During the interview, he denied 
using a brace, cane, or special shoes.  He said he was 
currently unemployed, with no explanation provided.  Physical 
examination revealed some forefoot pronation in adduction.  
There was tenderness and soreness across the mid foot, but no 
plantar fascia tenderness or soreness.  No hammering or 
clawing of the toes was present.  There were no abnormalities 
pertaining to the tibial or Achilles tendon.  The right ankle 
demonstrated normal motion, he was able to raise over his 
toes and onto his heals, and he could squat part way.  Gait 
was noted to be normal at the general medical examination.  
The examiner reported obvious stiffness in the mid foot as a 
result of the fusion.  X-rays of the right foot showed 
evidence of prior surgery with staples seen at the first, 
second and third tarsometatarsal joints with obliterated 
joints.  The impression was arthritis.  Based on these 
findings, the examiner concluded with a diagnosis of residual 
postoperative Lisfranc fracture of the right foot with 
arthritis. 

The veteran testified at a hearing in April 2000 before the 
undersigned Member of the Board concerning the nature and 
severity of his right foot disability.  He said this 
disability produced constant numbness, occasional pain, 
swelling, crepitus, a popping sensation, and limitation in 
range of motion.  He explained that the staple placed during 
the surgery was now beginning to protrude, thereby causing 
additional pain and swelling and requiring the use of a 
larger shoe on the right foot.  He said the area above the 
staple was now higher and appeared red and puffy.  According 
to the veteran, the protruding staple caused him to favor his 
left side.  He said the arthritis caused crepitus and a 
"popping" sensation, particularly with changes in the 
weather.  He described numbness in the second and third toes, 
which he later said was constant.  He indicated that pain was 
not constant, however, lasting only two to three hours during 
a 24-hour period.  He said he still managed to do some light 
jogging, but added that his right ankle had given out on one 
occasion while playing football.  He denied regular treatment 
or using inserts.  He explained that he had lost a 
manufacturing job due to his inability to stand on his feet 
for a 12-hour shift, but said he was currently employed at 
UPS unloading packages.  

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against an evaluation in 
excess of 10 percent for the veteran's right foot disability 
under Diagnostic Code 5284 since the date of service 
connection.  The evidence shows this disability to be no more 
than moderate.  The August 1998 VA examination report showed 
symptoms involving tenderness across the mid foot, as well as 
some forefoot pronation in adduction.  However, findings also 
revealed no plantar fascia tenderness or soreness, full range 
of motion of the ankle, and no abnormalities involving the 
tibial or Achilles tendon.  X-ray examination in service 
revealed a broken staple, which the veteran said produced 
pain and functional impairment.  Nevertheless, when examined 
in 1998, the veteran's right foot showed no significant 
functional impairment.  To illustrate, the veteran ambulated 
with a normal gait and did not require the use of a brace or 
cane.  He also was able to raise over his toes onto his heels 
and squat part way.  Range of motion of the right ankle was 
full.  At his hearing, moreover, he said that he still jogged 
and played football, albeit with some pain.  Under these 
circumstances, the Board finds that the veteran's right foot 
disability is no more than moderately disabling. 

The Board also finds that no other code provision affords the 
veteran an evaluation in excess of 10 percent at any time 
during the pendency of this claim.  The only other code 
provisions pertaining to the foot which provide evaluations 
higher than 10 percent are Diagnostic Code 5276 (flatfoot), 
Diagnostic Code 5278 (claw foot, pes cavus), and Diagnostic 
Code 5283 (tarsal, or metatarsal bones, malunion or nonunion 
of).  However, as none of the evidence shows that the veteran 
has any of these conditions, they are not for application. 

In denying the veteran's claim, the Board finds that a higher 
evaluation is not warranted based on his complaints of 
functional loss due to pain.  See 38 C.F.R.     §§ 4.40, 
4.45, 4.59; DeLuca, 8 Vet. App. at 204-206.  The Board 
emphasizes that functional loss must be "supported by 
adequate pathology and evidence by the visible behavior of 
the claimant."  38 C.F.R. § 4.40.  The August 1998 VA 
examination report noted that the veteran walked with a 
normal gait, was able to raise over his toes onto his heels, 
and could squat to some extent.  Also, no limitation of 
motion of the right ankle was objectively shown, and he 
denied using a brace or cane.  Given these findings, the 
Board finds that an evaluation in excess of 10 percent is not 
warranted under 38 C.F.R. §§ 4.40, 4.45, and 4.59 for the 
veteran's right foot disability.  

In conclusion, the Board finds that the preponderance of the 
evidence is against an evaluation in excess of 10 percent for 
residuals of a fracture of the right foot with arthritis.  
The Board has considered the doctrine of reasonable doubt; 
however, as the preponderance of the evidence is against the 
veteran's claim, the doctrine is not for application.  See 38 
U.S.C.A. § 5107(b); Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475; § 4, 114 Stat. 2096, ___ (2000) (to be 
codified as amended at 38 U.S.C. § 5107); Gilbert, 1 Vet. 
App. at 55-56.

The Board notes that in exceptional cases where schedular 
evaluations are found to be inadequate, the RO may refer a 
claim to the Under Secretary for Benefits or the Director, 
Compensation and Pension Service, for consideration of "an 
extraschedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities."  38 C.F.R. § 
3.321(b)(1).  "The governing norm in these exceptional cases 
is: A finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  Id.  In this case, the 
evidence of record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating standards."  Id.  There 
has been no showing that the veteran's right foot disability 
has caused marked interference with employment (beyond that 
interference contemplated in the 10 percent evaluation), 
necessitated frequent periods of hospitalization, or 
otherwise rendered impracticable the regular schedular 
standards.  The veteran testified that he lost a 
manufacturing job because his right foot disability made it 
difficult for him to stay on his feet during a 12-hour shift.  
However, he indicated that he was currently employed full 
time at UPS.  Thus, in the absence of factors suggestive of 
an unusual disability picture, further development in keeping 
with the procedural actions outlined in 38 C.F.R.                
§ 3.321(b)(1) is not warranted.  See Bagwell v. Brown, 9 Vet. 
App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).


ORDER

An initial evaluation in excess of 10 percent for residuals 
of a fracture of the right foot with arthritis is denied.


REMAND

The Board notes that at an April 2000 hearing before the 
undersigned, the veteran indicated that he wished to present 
testimony on issues that collectively had been the subject of 
rating decisions in December 1998 and February 2000.  He 
indicated that he wanted to establish service connection for 
right ear hearing loss, bilateral tinnitus, and a right 
hip/pelvis disability; and to establish an increased rating 
for degenerative arthritis of the right ankle, right knee, 
right shoulder, and lumbosacral spine.  The veteran was 
informed at that time that the only issue in appellate status 
and certified to the Board was that of an increased 
evaluation for his right foot disorder.  However, while it 
does appear that the veteran did not timely perfect his 
appeal of the December 1998 rating decision, the Board does 
note that the record contains a March 2000 substantive appeal 
which may be construed as a timely notice of disagreement as 
to the service connection issues considered in the February 
2000 rating decision.  Further, to the extent that the March 
2000 substantive appeal may be construed as a reopened claim, 
the RO should again consider whether the veteran is entitled 
to an increased evaluation for his service-connected 
degenerative arthritis of the right ankle, right knee, right 
shoulder, and lumbosacral spine.  

The Board observes that the question of the timeliness of the 
appellant's March 2000 substantive appeal regarding the 
issues as set forth above, other than service connection for 
right ear hearing loss (that issue was not considered in the 
December 1998 rating decision) is, in itself, an appealable 
issue.  See Marsh v. West, 11 Vet App. 468, 470 (1998).  VA 
must accord the veteran an opportunity to submit evidence or 
argument on this procedural issue.  See Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993).  Further, in Manlincon v. West, 
12 Vet. App. 238 (1999), the United States Court of Veterans 
Appeals (Court) indicated that in a case in which a veteran 
expressed disagreement in writing with an RO decision and the 
RO failed to issue a statement of the case, the Board should 
remand the issue to the RO, not refer it there, for issuance 
of an SOC.  The RO should ensure that the four issues 
described above are properly developed and adjudicated both 
procedurally and substantively in light of the procedural 
history of this case. 

In light of the foregoing, the issues of an increased 
evaluation for degenerative arthritis of the right ankle, 
right knee, right shoulder, and lumbosacral spine, and 
service connection for right ear hearing loss, tinnitus, and 
a right hip/right pelvis disability are REMANDED to the RO 
for the following action:

1.  The RO should ensure that the issues 
of an increased evaluation for 
degenerative arthritis of the right 
ankle, right knee, right shoulder, and 
lumbosacral spine, and service connection 
for right ear hearing loss, tinnitus, and 
a right hip/right pelvis disability are 
properly developed and adjudicated with 
consideration of the December 1998 and 
February 2000 rating decisions and in 
light of the procedural history of the 
case regarding those issues.  In doing 
so, the RO should afford the veteran to 
opportunity to present evidence or 
argument as to the issue of the 
timeliness of his March 2000 substantive 
appeal to the December 1998 rating 
decision, and should ensure that the 
veteran is afforded a statement of the 
case on timeliness, if necessary.  The RO 
should also issue a statement of the case 
on the issues of service connection for 
right ear hearing loss, tinnitus, and a 
right hip/right pelvis disability, and 
provide the veteran with the necessary 
information to perfect his appeal of 
these issues.  

2.  In reviewing these claims, the RO 
must review the claims file and ensure 
that all notification and development 
action required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) is completed.  
In particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 (November 
17, 2000), as well as any pertinent 
formal or informal guidance that is 
subsequently provided by VA, including, 
among other things, final regulations and 
General Counsel precedent opinions.  Any 
binding and pertinent court decisions 
that are subsequently issued should also 
be considered.  

If there remains any perfected issue for which the benefits 
sought are not granted, the case should then be returned to 
the Board for further appellate consideration.  No action is 
required of the veteran until he is otherwise notified by the 
RO.  The Board intimates no opinion, either legal or factual, 
as to the ultimate disposition of the matters addressed in 
this REMAND.  The appellant has the right to submit 
additional evidence and argument on the matters the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals



 

